IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-10296
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

HENRY EARL CHILDRESS,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:99-CR-234-11-H
                       - - - - - - - - - -
                        December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Henry Earl Childress appeals his sentence after pleading

guilty to one count of conspiracy to possess marijuana with

intent to distribute in violation of 21 U.S.C. § 846.    He argues

that the district court erred in imposing a two-level increase

under U.S.S.G. § 2D1.1(b)(1) for possession of a firearm.

Specifically, he maintains that the Government did not meet its

burden of proving that the weapon found in his home was involved

in the offense.   He also contends that the district court made

insufficient findings in overruling his objections.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-10296
                               -2-

     After reviewing the record and the briefs of the parties, we

hold that the district court did not err in imposing a two-level

increase under § 2D1.1(b)(1) for possession of a firearm.    The

district court’s decision to impose a two-level increase under

§ 2D1.1(b)(1) was not clearly erroneous.   See United States v.

Menesses, 962 F.2d 420, 428-29 (5th Cir. 1992).   Furthermore, the

findings at the sentencing hearing and subsequent adoption of the

presentence report were sufficient to support the district

court’s decision to overrule Childress’ objection.     See United

States v. Mora, 994 F.2d 1129, 1141 (5th Cir. 1993).

     AFFIRMED.